THE COURT
(BETTS, District Judge)
charged the jury that the only question for their consideration was as to whether this marble was or was not manufactured. A thing may be considered manufactured if any labor has been put upon it, changing it from the raw material, as with bar iron. When the term “manufactured” is applied to a commodity, the question then arises, has it been removed from its character of raw material? Another question is, in what sense or acceptation is the term “manufactured” used among dealers in marble? From the evidence of the defendants’ witnesses, it does not appear that this is a manufactured article. If this was a manufactured article, it is your duty to render a. verdict for the United States. If unmanufactured, then for the defendants.